        Case 6:19-cv-00041-BMM Document 36 Filed 02/23/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 JACOB BANSCHBACH,
                                                         CV-19-41-H-BMM-JTJ
                           Plaintiff,

       vs.                                                        ORDER

 BRUCE MILLER, et al.,

                           Defendants.




      Plaintiff Jacob Banschbach (“Plaintiff”) stands as a prisoner proceeding in

forma pauperis and without counsel. Defendants provided the Court with notice

that in a companion case, they unsuccessfully have attempted to reach Plaintiff at

an address he provided. (Doc. 31 at 2). The Court attempted to mail documents to

Plaintiff at two separate addresses and both items were returned as

“undeliverable.” (Docs. 33, 34).

      The Court specifically advised Plaintiff that his failure to respond would

result in a recommendation that this matter be dismissed for failure to prosecute.

(Doc. 32 at 2); see also Fed. R. Civ. P. 41(b); Malone v. U.S. Postal Serv., 833

F.2d 128 (9th Cir. 1987). Plaintiff has failed to provide the Court with an updated

address despite being directed to do so. (Doc. 32). United States Magistrate Judge
        Case 6:19-cv-00041-BMM Document 36 Filed 02/23/21 Page 2 of 2



John Johnston issued Findings and Recommendations, determining that the Court

should dismiss this matter for failure to prosecute. (Doc. 35 at 4–5).

      No party has filed an objection to Judge Johnston’s Findings and

Recommendations. The Court has reviewed the Findings and Recommendations

for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656

F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s

Findings and Recommendations and adopts them in full.

                                      ORDER

      Accordingly, IT IS ORDERED:

      1.     This matter is DISMISSED pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure.

      2.     The Clerk of Court is directed to terminate all pending motions, close

this matter, and enter judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

      3.     The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Fed. R. App. P. 24(a)(3)(A) that any appeal of this decision

would not be taken in good faith.

      Dated this 23rd day of February, 2021.




                                             2
